DETAILED ACTION
	Claims 1, 2, 22, 23, 33, 36-39, 43, 45, 47-49, 52-58, and 60 are pending. Claims 1, 2, 22, 36-39, 43, 47-49, 58, and 60 have been amended, and claims 3-21, 24-32, 34, 35, 40-42, 44, 46, 50, 51, and 59 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed July 14, 2022 regarding Kuwai, in the 103 rejection of the instant claims over Chen in view of Kuwai, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Nishimoto (JP2013097260) together with previously relied on prior art Chen.
Therefore, this action is Non-Final.
Claim Objections
Claims 1, 2, 37, 38, 45, 47, and 49 are objected to because of the following informalities: Claim 1 recites in line 12, “photo initiator” which is missing the hyphen. Claim 1 recites in line 18, “Methyl” but should instead recite ‘methyl’. Claims 1 and 2 recite the limitation “wherein, the wt. ratio of total wt. of said crosslinker component c) over total wt. of said radical photo-initiator...is from 9 to 40” should be removed and placed after formula (8), otherwise it would be a lack of anteceding basis for “said crosslinker component c)”. Claim 2 recites in line 7 “and further” which should be omitted. Claim 2 recites in line 9, “and, further” which should be omitted. Claim 2 recites in line 12, “photo initiator” which is missing the hyphen. Claim 2 recites in lines 13-14, “and further” which should be omitted. Claim 2 recites in line 19, “Methyl, and R9 is selected from Methyl or Ethyl” but should instead recite ‘methyl, and R9 is selected from methyl or ethyl’. Claim 37 recites “cross-linker” but should instead recite ‘crosslinker’. Claim 38 recites “cross-linker” but should instead recite ‘crosslinker’. Claim 38 also recites “radiation b)” but the “b)” should be deleted and moved to after “photo-initiator” along with the word ‘component’, i.e. Claim 38 should read as: ‘said radical photo-initiator component b) which is activated by a broad absorption of radiation is from 9 to 30’. Claim 45 is missing ‘component b)’ after “photo-initiator”. Claim 47 is missing the hyphen in “arylacylphosphine” such that it says ‘arylacyl-phosphine’ as seen in line 3. Claim 49 recites “R is a…branched alkyl substituent with 1 to 18 carbon atoms”. However, a branched alkyl must have at least 2 carbon atoms. The Examiner also notes that several claims have extra spaces throughout, e.g. 
    PNG
    media_image1.png
    27
    114
    media_image1.png
    Greyscale
 in claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 22, 23, 33, 36-39, 43, 45, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2013/0337381) in view of Nishimoto (JP2013097260) as evidenced by Kimura et al. (JP02105155). Translation of ‘260 is attached and translation of ‘155 was previously provided.
Chen et al. teaches a negative working photosensitive photoresist composition comprising at least one polymer comprising a structure of the following formula (1) [0010]: 

    PNG
    media_image2.png
    166
    440
    media_image2.png
    Greyscale
[0010] R1-R5 is independently H, F or CH3, R6 is selected from a group consisting of a substituted aryl, unsubstituted aryl, substituted heteroaryl group and substituted heteroaryl group, R7 is a substituted or unsubstituted benzyl group, R8 is a linear or branched C2-C10 hydroxy alkyl group or a C2-C10 hydroxy alkyl acrylate and R9 is an acid cleavable group, v=10-40 mole %, w=0-35 mole %, x=0-60 mole %, y=10-60 mole % and z=0-45 mole %; one or more free radical initiators activated by actinic radiation, one or more crosslinkable acrylated monomers (crosslinkers) capable of undergoing free radical crosslinking wherein the acrylate functionality is greater than 1, and a solvent [0010] (claims 1 and 2) such that w and z can both be 0 mole% and the amounts of the other repeat units overlap with that of instant claims 1, 2, and 22. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976). Chen et al. also teaches a specific example of R7 is an unsubstituted benzyl group and a specific example of R8 is -CH2-CH(OH)-CH3 [0020] as seen in the following Polymer Example 9:

    PNG
    media_image3.png
    249
    346
    media_image3.png
    Greyscale
[0060] which is equivalent to a polymer containing repeat units of structures (1), (3), and (2) respectively of instant claims 1 and 2 when R1 is H, R2 and R3 are CH3, and R5 is a C1 alkyl moiety. Chen et al. further teaches the polymer may further comprise other comonomeric units and may be present at 0-30 mole % [0021] but does not teach a repeat unit of structure (4) of instant claims 1 and 2.
	However, Nishimoto teaches a photosensitive resin composition comprising an alkali-soluble resin, a compound having an ethylenically unsaturated double bond (crosslinker), and a photopolymerization initiator [0020] wherein the alkali-soluble polymer comprises a monomer represented by the following general formula (I) and a monomer represented by the following general formula (II) [0023]:

    PNG
    media_image4.png
    74
    264
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    77
    234
    media_image5.png
    Greyscale
[0023] wherein R1 is a hydrogen atom or a methyl group and R2 can be a hydrogen atom; and R3 is a hydrogen atom or a methyl group and R4 is an alicyclic hydrocarbon group [0023], specifically the following formula (VI):

    PNG
    media_image6.png
    101
    124
    media_image6.png
    Greyscale
[0026] wherein p can be 0 [0026] such that formula (I) corresponds to Chen’s repeating unit y and instantly claimed repeat unit of structure (2) and formula (II) is equivalent to a repeat unit of structure (4) of instant claims 1 and 2 when R4 is H or CH3. Nishimoto et al. also teaches the monomer component for polymerizing the alkali-soluble polymer (A) preferably contains at least one monomer selected from the group consisting of the following first and/or second monomers, in addition to the monomers represented by the general formulae (I) and (II) [0034] wherein the first monomer is a carboxylic acid having one polymerizable unsaturated group in the molecule, or an anhydride or a half ester of the carboxylic acid. Examples thereof include (meth) acrylic acid [0035] which corresponds to Chen’s repeating unit v and instantly claimed repeat unit of structure (1). Nishimoto et al. further teaches the second monomer is a compound that is non-acidic and has one polymerizable unsaturated group in the molecule. The compound can be selected to improve various characteristics such as developability of the photosensitive resin composition, resistance to an etching process and a plating process, and flexibility of the cured film. Examples of the compound include 2-hydroxypropyl(meth) acrylate [0036] which corresponds to Chen’s repeating unit y and instantly claimed repeat unit of structure (3). Nishimoto et al. also teaches a polymer obtained by copolymerizing a monomer represented by the general formula (I) and a monomer represented by the formula (II) is used to adjust the balance between the hydrophilicity and the hydrophobicity with respect to the developing solution, which is preferable in order to improve the resolution, adhesion, developability, and the like [0030]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer of Chen et al. to additionally include a monomer of general formula (II) of Nishimoto in order to achieve a balance between the hydrophilicity and the hydrophobicity of the developing solution which results in improved resolution, adhesion, developability etc. Chen et al. also teaches a specific free radical initiator is Irgacure 819 [0064] and can be seen used in amounts ranging from 0.81 to 1.80 g [0065-0073] which is equivalent to a radical photo-initiator component of instant claims 1, 2, and 45, specifically a di(arylacyl)-phosphine oxide of instant claim 47, more specifically structure (9) of instant claim 48 when Ria, Ric, and Rie are C1 alkyl, Rib and Rid are H, Rig is represented by structure (9b) when Riab-Rieb are H, and Rif is represented by structure (9a) when Riaa, Rica, and Riea are C1 alkyl, and Riba and Rida are H. Chen et al. further teaches specific examples of the one or more crosslinkable acrylated monomers (crosslinkers) include SR-268 tetraethylene glycol diacrylate, SR-9003B propoxylated neopentyl glycol diacrylate, and SR-492 propoxylated trimethylolpropane triacrylate [0064] which are equivalent to crosslinkers of structures (6), (5), and (7) respectively of instant claims 1, 2, and 23 when R6, R7, and R8 are H, and R9 is a C2 alkyl. Chen et al. also teaches in Composition Example 5, 33.90 g of the polymer prepared from Polymer Example 5, above, was admixed with 29.25 g of propylene glycol monomethyl ether acetate, 6.78 g of SR268, 20.34 g of DHDMA and 6.78 g of SR-454. After rolling overnight, 1.70 g of Irgacure 907 and 0.85 g of Irgacure 819 were admixed. 0.24 g of Megafac R08 (surfactant) and 0.17 g Lignostab 1198 inhibitor were admixed [0068] such that the weight ratio of the crosslinker over the radical photo-initiator is within the claimed ranges of instant claims 1, 2, 38, and 39 and the weight ratio of the crosslinker to the polymer is within the claimed ranges of instant claims 1, 2, 36, and 37 when replaced with the above modified polymer, DHDMA is replaced with SR-492, and SR-454 is replaced with SR-9003B which would meet the claimed ranges of instant claim 39. Lignostab 1198 inhibitor is equivalent to a nitroxide radical inhibitor having a structure (16) of instant claim 49 when Ri are individually methyl. The compositions of Chen and Nishimoto do not require any additional components than those recited above. Therefore, the composition of the combined prior art is free of the components listed in claim 1 and meets the “consisting essentially of” language of claim 2.
	With regard to claims 33 and 43, Chen et al. teaches the herein disclosed negative-working photosensitive photoresist compositions contains one or more crosslinkable acrylated monomers capable of undergoing free radical crosslinking, wherein the acrylate functionality is greater than 1 [0028] but does not teach a structure (8).
	However, Nishimoto teaches the compositions in Examples 1 and 3-6 use M-4 which is tricyclodecane dimethanol dimethacrylate [0098-0099] as the compound having an ethylenically unsaturated double bond (crosslinker) which is equivalent to structure (8) of instant claims 1 and 33 when R10 is H or methyl. Furthermore, it is known to one of ordinary skill in the art that such a compound provides a photosensitive resin composition is capable of simultaneously satisfying high sensitivity, high resolution, rapid development speed, good resist formation, rapid resist formation, rapid resist peeling speed, and good dispersibility of a release piece as evidenced by Kimura [page 3]. Chen et al. also teaches in Composition Example 5, the total amount of crosslinkable acrylated monomer(s) (crosslinker) is 33.9% [0068] (claim 43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the crosslinkable acrylated monomers of Chen et al. with tricyclodecane dimethanol dimethacrylate as taught by Nishimoto in order to achieve high sensitivity, high resolution, rapid development speed, good resist formation, rapid resist formation, rapid resist peeling speed, and good dispersibility of a release piece.
Claims 52-56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2013/0337381) in view of Nishimoto (JP2013097260) as applied to claim 1 above, and further in view of Tsubaki (U.S. 2012/0088194) and Sakaguchi et al. (U.S. 5,340,686).
With regard to claims 52-56 and 58, Chen in view of Nishimoto teach a negative-working photosensitive photoresist composition but do not teach a dissolution promoter, specifically a compound comprising a carboxylic acid group or those of structures (18) to (30).
However, Tsubaki teaches a resist composition which may comprise compounds which can promote dissolution in developers, examples include cholic acid (claim 53), and phenol compounds which are 1,000 or below in molecular weight such as those disclosed in JP-A-4-122938, JP-A-2-28531, U.S. Pat. No. 4,916,210 and European Patent No. 219,294 [0370-0372] wherein Sakaguchi U.S. 5,340,686 is the English translation of JP-A-4-122938, and teaches the following formula (3):

    PNG
    media_image7.png
    197
    308
    media_image7.png
    Greyscale
[Sakaguchi col 6] wherein r is 1, A is a hydroxyl group, b is 0, R5 and R6 are lower alkyl groups, a and c are 0, and R4 is a lower alkyl group [Sakaguchi col 7 lines 23-48] which is equivalent to a dissolution promoter comprising multiple phenol groups of instant claims 52 and 54, specifically compound (18) of instant claim 55, more specifically compound (18a) of instant claim 56, even more specifically compound (18b) of instant claim 58. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the photoresist composition of Chen and Nishimoto to additionally include a compound which promotes dissolution in the developer such as those described in Tsubaki and Sakaguchi through routine experimentation in the resist art.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2013/0337381) in view of Nishimoto (JP2013097260) as applied to claim 1 above, and further in view of Ozaki et al. (U.S. 5,456,995).
With regard to claim 57, Chen in view of Nishimoto teach a negative-working photosensitive photoresist composition but do not teach a dissolution promoter, specifically a compound (19).
However, Ozaki et al. teaches a resist composition comprising a photosensitive 1,2-quinone diazide compound [abstract] preferably the following compounds:

    PNG
    media_image8.png
    503
    271
    media_image8.png
    Greyscale
[col 3 lines 25-45] which are equivalent to compound (19) when Rp2-Rp5 are hydrogen or alkyl moieties. Ozaki et al. also teaches the compounds provide a good balance of sensitivity, resolving power and heat resistance [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the photoresist composition of Chen and Nishimoto to additionally include a compound of Ozaki et al. in order to achieve a good balance of sensitivity, resolving power and heat resistance.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2013/0337381) in view of Nishimoto (JP2013097260) as applied to claim 1 above, and further in view of Irie et al. (U.S. 2018/0259850).
With regard to claim 60, Chen teaches in Composition Example 5, the composition was filtered and spin coated on a silicon wafer and dried on a hot plate for 6 min at 140°C. The dried coating was measured to be 50 microns thick. The photoresist coating was exposed at 600 mJ/cm2. The exposed coating was developed on a spin coater using 0.26 N tetramethylammonium hydroxide [0068]. Chen in view of Nishimoto do not teach a second coating and subsequent baking.
However, Irie et al. teaches a method of forming cured films when it is difficult to form a photosensitive layer having a desired film thickness by single coating, the photosensitive layer may be formed by coating a plurality of times of two or more times. The photosensitive layer is preferably subjected to prebaking. The prebaking conditions may vary depending on the type of each component in the photosensitive composition, the mixing ratio, the film thickness of the coating, and the like. Usually the conditions may involve a temperature of 70 to 170°C, and preferably 80 to 150°C for a time period of about 2 to 60 minutes. When coating is performed a plurality of times, the photosensitive layer may be subjected to prebaking after coating a plurality of times, or may be subjected to prebaking after coating each time [0128-0129]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a second coating and second baking step as taught by Irie et al. in the process steps of Chen in view of Nishimoto in order to produce a thicker film.
Response to Amendment
Due to the amendment of the abstract and specification, the objections have been withdrawn.
Due to the amendment of instant claims 1, 36, 45, 48, 49, and 60, some of the objections have been withdrawn. However, claims 1, 45, and 49 are still objected to, see above. The objections to claims 2, 37, and 38 have not been remedied.
Due to the amendment of instant claims 1, 2, 22, 36-39, 43, and 60, the 112(b) rejections have been withdrawn.
Due to the amendment of instant claim 36, the 112(d) rejection has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722                                                                                                                                                                                             
/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722